Citation Nr: 0105553	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
fracture, right zygoma, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1957 to June 
1960.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a September 1999 rating action 
in which the veteran was granted an increase from a 0 percent 
to a 10 percent disabling rating for simple fracture, right 
zygoma.  The veteran expressed disagreement with this rating 
in an NOD filed in October 1999.  A statement of the case 
(SOC) was issued in November 1999 and a substantive appeal 
was received later that month.  The veteran submitted 
additional medical records regarding treatment he received 
for pain at the VA Medical Center (VAMC), Lafayette, LA, and 
a supplemental statement of the case (SSOC) was issued in 
December 1999.  Both the veteran and his wife testified at a 
hearing conducted at the RO in New Orleans, LA in March 2000 
and a SSOC was issued in April 2000.  Thereafter, the case 
was forwarded to the Board.

A review of the record reflects that in addition to the issue 
set forth on the first page of this decision, the veteran 
appears to have raised, in his October 1999 NOD, a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  This matter was also discussed at 
the hearing conducted in March 2000.  The claims file does 
not indicate that this issue has been addressed by the RO.  
Thus, it is not properly before the Board at this time and is 
referred to the RO for appropriate action.



REMAND

The veteran first applied for VA benefits in September 1960 
when he sought service connection for, inter alia, a simple 
fracture of the right zygoma.  In July 1961, service 
connection was granted for this injury, and it was determined 
to be noncompensable.

In November 1984, the veteran filed another claim for 
benefits arising from a broken cheekbone and an injury to the 
trigeminal nerve that he contended occurred in 1957.  In 
January 1985, he filed a claim for temporary total disability 
ratings under the provisions of 38 C.F.R. §§ 4.29 and 4.30, 
arising out of his hospitalization at the VAMC Long Beach, CA 
for chronic facial pain caused by a broken cheekbone and an 
injury to the trigeminal nerve.  In connection with these 
claims, VA medical records dated in 1984 and 1985 were 
associated with the claims file.  These show that the veteran 
was seen for complaints of right-sided facial pain of an 
intolerable nature.  The precise history of this complaint 
was not made entirely clear, but it appears to have begun 
following a 1972 sinus surgical procedure that resulted in 
damage to the trigeminal nerve.  This was evidently followed 
by a number of other procedures to relieve the veteran's 
pain, but which were unsuccessful.  In any event, the current 
records show that the veteran's complaints of pain continued, 
although he had benefited by his participation in the Pain 
Management Program.

In July 1999, the veteran filed an informal claim seeking an 
increased rating for the simple fracture of the right zygoma.  
In August 1999 the veteran underwent a VA medical examination 
for increased rating purposes, at which time he complained of 
constant pain in his face.  Following the examination, the 
veteran was diagnosed to have "status post zygomatic 
fracture with residual."  Significantly, however, the 
examiner noted he did not review any medical records prior to 
the examination.  In addition, he made no comment on the role 
the veteran's damaged trigeminal nerve may have played in the 
veteran's complaints and its relationship, if any, to the 
veteran's zygomatic fracture.  In a rating decision issued in 
September 1999, the veteran's disability was evaluated as 10 
percent disabling and an effective date of July 1999 was 
assigned.

In October 1999 the veteran submitted a medical report from 
an examination by a physician specializing in pain 
management/anesthesiology.  In this report, the physician's 
diagnosis shows an onset date of 1957 for the veteran's 
following conditions: "trigeminal neuralgia" and "right 
maxillary nerve damage by current perception threshold 
test."  An SSOC was issued in December 1999 which continued 
the denial of the veteran's request for an increased rating 
of his disability.

In reviewing the foregoing evidence, the Board notes the 
existence of inconsistencies in the veteran's medical records 
pertaining to trigeminal neuralgia.  In the medical record 
submitted by the veteran in October 1999, the physician 
diagnosed the condition of trigeminal neuralgia as arising in 
1957, when the veteran sustained the fracture to the right 
zygoma.  Yet other medical records for the veteran indicate 
the condition developed in the 1970's after sinus surgery.  
When most recently examined for VA purposes, the examiner 
appeared to attribute all of the veteran's complaints to the 
veteran's service connected fracture.  Under these 
circumstances the Board believes that this veteran cannot be 
properly evaluated until a determination is made as to which 
conditions, including but not limited to trigeminal 
neuralgia, are attributable to the fracture of his right 
zygoma that occurred in 1957.  Therefore, the Board concludes 
that on remand the RO should schedule the veteran for a VA 
examination to precisely determine the current residuals of 
the veteran's zygomatic fracture.

In addition, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1. The RO should contact the veteran in 
writing and ask him to identify the 
places at which he underwent sinus and 
trigeminal nerve surgery in the 1970's 
and 1980's.  After obtaining any 
appropriate authorization, the RO 
should attempt to obtain and associate 
with the claims file, the records the 
veteran identifies.  In any case, 
however, the RO should attempt to 
obtain copies of any VA medical 
records pertaining to the veteran from 
the New Orleans, VA Medical Center 
dated in the 1970's.

2. The RO should schedule the veteran for 
an examination of the residuals of his 
right zygomatic fracture.  All tests 
and consultations deemed necessary by 
the examiner for diagnostic or other 
purposes must be conducted.  The 
examiner should identify all residuals 
of the veteran's zygomatic fracture 
and in particular, he or she must 
render an opinion as to whether there 
is a nexus between the veteran's 
trigeminal neuralgia and the fractured 
right zygoma the veteran sustained in 
1957.  The level of pain should be 
described.  If the examiner is unable 
to render his opinion in terms of 
certainty, then he or she should 
express it in terms denoting a range 
of probability.  For example, stating 
that the trigeminal neuralgia "might 
be" or "could be" related to the 
fractured right zygoma sustained in 
service, is not as helpful to 
adjudicators as stating that it is 
"likely" or "very likely" or 
"unlikely" that the trigeminal 
neuralgia is related to the fractured 
right zygoma sustained in service.  
The opinion should be supported by 
reference to pertinent evidence and a 
complete rationale, with reference to 
supporting records, should be 
provided.  Before evaluating the 
veteran, the examiner should review 
the claims file, and a notation to the 
effect that this review of the record 
was accomplished should be included as 
part of any examination report.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

Thereafter, the RO should review the evidence and enter its 
determination as to whether an increased rating is warranted 
for the residuals of a right zygomatic fracture.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



